— Judgment insofar as it imposes sentence unanimously reversed, on the law, and matter remitted to Erie County Court for resentencing, and otherwise judgment affirmed. Memorandum: While at the time of the imposition of the sentence, the court did offer defendant’s counsel an opportunity to make a statement, which he did, no similar opportunity was offered to defendant as required by CPL 380.50. Although literal compliance with that statute is not necessary (see People v McClain, 35 NY2d 483), the complete failure here to advise defendant of his right to speak necessitates a finding that the statute was not even substantially complied with (People v Wade, 49 AD2d 770; People v Rizzo, 41 AD2d 691). (Appeal from judgment of Erie County Court — robbery, second degree.) Present — Moule, J. P., Simons, Dillon and Witmer, JJ.